Citation Nr: 1433397	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1967 to September 1970.  The Veteran died on July [redacted], 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for hypertension secondary to diabetes mellitus. 

The Veteran testified before a Decision Review Officer (DRO) in June 2010. 

On July 18, 2012, the Board denied the claim for service connection for hypertension as secondary to the service-connected diabetes mellitus.  The July 2012 Board decision also denied an increased rating in excess of 20 percent for the service-connected diabetes mellitus and remanded the issue of service connection for a psychiatric disorder, to include depression, as secondary to a service-connected disability. 

The appellant appealed the July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum decision, the Court set aside the July 2012 Board decision as to the issue of service connection for hypertension and remanded the matter for further consideration.  The Court affirmed the remainder of the July 2012 Board decision.  Accordingly, the Board will only address the issue of service connection for hypertension.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a December 2013 Court Memorandum decision set aside the July 2012 Board decision as to the issue of service connection for hypertension.  The Court remanded the issue of service connection for hypertension for further proceedings and affirmed the remainder of the July 2012 Board decision.  Specifically, the Court stated that the Board had only provided a medical opinion as to whether hypertension was related to the service-connected diabetes mellitus disability.  The Court determined that the Board had provided an inadequate statement of reasons or bases as to why a medical opinion was not obtained to address whether there was a link between the verified in-service herbicide exposure (Agent Orange) and the Veteran's diagnosed hypertension.

The Court agreed with the appellant that the National Academy of Sciences (NAS) report demonstrated "limited or suggestive evidence" of an association between Agent Orange and hypertension.  The Court instructed the Board to determine whether this evidence met the "low threshold" as to require a medical opinion under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons discussed below, the Board finds that it does.  

Service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  By regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease, Parkinson's disease, and hairy cell leukemia.  38 C.F.R. § 3.309(e). 
In this case, the Veteran had confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.  Hypertension, however, is not listed in 38 C.F.R. § 3.309(e). 

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the NAS and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A.
§ 1116 (b) and (c). 

The Board notes that prior to 2006, the NAS placed hypertension in the 'Inadequate or Insufficient Evidence' category" however, in the 2006 and 2008 updates, hypertension was in the "elevated hypertension to the 'Limited or Suggestive Evidence' category."  77 Fed. Reg. 47,924, 47, 926 (Aug. 10, 2012); see 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'").

Although service connection for hypertension may not be presumed under 
38 C.F.R. § 3.309(e) based on exposure to herbicides, the Board finds that there is some evidence of an association between Agent Orange and hypertension.  As such, the appellant has satisfied the "low threshold" of an indication that hypertension may be related to the in-service herbicide exposure.  Accordingly, the Board finds that a medical opinion is needed.  McLendon, 20 Vet. App. at 81.  Further, and despite the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain an appropriate VA medical opinion to ascertain the likely etiology of the Veteran's hypertension, to include as due to in-service herbicide exposure.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions. 

Then, the VA examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was caused or related to the verified in-service herbicide exposure. 

In all conclusions, the examiner must explain the medical basis or bases for his or her opinion with use of the evidence of record.  If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically specify so in the report, and explain this is so. In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  Following the above actions, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated; then readjudicate the issue of service connection for hypertension, to include as due to herbicide exposure, and as secondary to the service-connected diabetes mellitus disability.  If any benefit sought remains denied, the RO/AMC should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



